DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-10 in the reply filed on 9/22/2020 is acknowledged.  In addition, the applicant filed additional claims 21-30 with reads on the elected invention.  
3.	Claims 11-20 were canceled in reply filed 9/22/2020. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/5/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 28-30 recite “The method of claim 27”.  However, claim 27 is an apparatus claim directed to “A semiconductor processing system”. Therefore the protection thought by these claims are not readily ascertainable.  For examination purposes, they will be interpreted and read as “The semiconductor processing system of claim 27”.   
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are: “a contamination detection system” and “a contamination removal system” in claims 1, 21 and 27.  Such claim limitation(s) is/are: “a processor” in claims 21 and 29.  Such claim limitation(s) is/are: “an array of wiping elements” in claims 9 and 24.  From applicant’s specification, “a contamination detection system,” may refer to an IR emitter, IR detector and the processor.  From the applicant’s specification, “a contamination removal system” may refer to a gas nozzle.  From the applicant’s specification, “a processor” may refer to a unit that receives, generates, and analyzes signals.  From the applicant’s specification, “an array of wiping elements” may refer to material such as natural rubber or synthetic rubber. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-4, 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (PG Pub U.S 2006/0228473). 
14.	Regarding claim 1, Satoh teaches a semiconductor processing system (abstract, claim 1, and para 0066; fig 1), comprising: a processing chamber (reactor 2) configured to process a wafer (4) and comprising a door (gate valve 6) (para 0070); a contamination detection system (optical unit 102) (para 0086-0088; wavelength of 500nm-1600nm reads on IR emitter, IR detector, processor)  which is configured to determine whether a contamination level on an inner chamber surface is greater than a baseline level (para 0086, 0088-0089, 0091, 0106-0108, 0112-0113, and 0119); and a contamination removal system (showerhead 5) configured to remove contaminants from the inner chamber surface in response to the contamination level 
15.	But, Satoh fails to specifically teach the system is configured to determining contamination level on the surface of the door and removing contaminants from the surface of the door. However, since Satoh teaches that a surface of the door (gate valve 6) is part of the inner chamber (fig 1; para 0070 and 0116), and that it is also known to detect and clean contaminants from the inner/interior surfaces of the chamber (abstract, para 0066, 0112, and 0119) such as irradiation of sidewalls (para 0110), it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Satoh is apparently configured to determine whether the contamination level on surface of the door is greater than the baseline value, and based on contamination level being greater than the baseline value removing contaminants from the surface of the door in order to prevent damage and contamination to the wafer and other internal components within the chamber.        
16.	Regarding claim 2, Satoh teaches wherein the contamination detection system is configured to determine the contamination level on the inner surface and the gate 6 which is a part of the inner surface, thus a side surface of the door when the door is in a closed position (as seen from gate 6 which is closed; fig 1; para 0070, 0112-0113, 0106, and 0119). 
17.	Regarding claim 3, since Satoh teaches determining contamination level on all surfaces of inner chamber including the door as discussed above in claim 1, Satoh also teaches wherein the contamination detection system is configured to determine the contamination level on a bottom surface of the door.  Furthermore, since Satoh teaches that door (gate 6) may be opened to transport the wafers in and out of the processing chamber (para 0070 and 0116), it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that during wafer transport the door opens and the control of the contamination detection can continue to detect contaminants on the door bottom surface (lower 
18.	Regarding claim 4, Satoh teaches wherein the contamination removal system is configured to remove the contaminants from a side surface of the door when the door is in a closed position (based on claim 1 rejected above and as seen from gate 6 which is closed fig 1; para 0070, 0078-0080, 0106-0108, 0112-0113, 0106, and 0119). It is noted that the side surface of the door is given the broadest reasonable interpretatioin. 
19.	Regarding claim 6, Satoh teaches wherein the contamination detection system is configured to emit a radiation, receive a portion of the emitted radiation, detect an intensity of the received portion, and determine the contamination level based on the detected intensity (claim 17, para 0039, 0066, 0073, 0078-0080, 0086, 0094, 0106-0108, 0112-0113, and 0119).
20.	Regarding claim 21, Satoh teaches a semiconductor processing system (abstract, claim 1, and para 0066; fig 1), comprising: a processing chamber (reactor 2) configured to process a wafer (4) (para 0066 and 0069) and comprising a door (gate valve 6) (para 0070); a contamination detection system (optical unit 102) configured to emit a radiation along an inner surface of the chamber (para 0086, 0088-0089, and 0091) and detect an optical property of a portion of the radiation (para 0086 and 0112); a processor (computer 103) configured to determine a contamination level on the inner surface based on the optical property (para 0086, 0094, and 0112); and a contamination removal system (showerhead 5) configured to remove contaminants from the surface based on the contamination level (claim 17, para 0039, 0066, 0073, 0078-0080, 0106-0108, 0112-0113, and 0119).  
21.	But, Satoh fails to specifically teach the system is configured to emitting radiation along a surface of the door, determining contamination level on the surface of the door, and removing contaminants from the surface of the door.  However, since Satoh teaches that a surface of the door (gate valve 6) is part of the inner chamber (fig 1; para 0070 and 0116), and that it is also known to detect and clean contaminants from the inner/interior surfaces of the chamber (abstract, para 0066, 0112, and 0119), it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Satoh can also be configured to emit radiation along a surface of the door, determine contamination level on surface of the door, and based on contamination level remove contamination from the surface of the door in order to prevent damage and contamination to the wafer and other internal components within the chamber.        
22.	Regarding claim 22, Satoh teaches wherein the processor is further configured to 

determine whether the contamination level is greater than a baseline level (claim 17, para 0094, 

0112-0113, and 0120-0121).



23.	Claims 7-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (PG Pub U.S 2006/0228473) and further in view of Saito (PG Pub U.S 2011/0303362).  
24.	Regarding claim 7, Satoh teaches wherein the contamination removal system comprises a gas nozzle configured to discharge a stream of gas but fails to specifically teach to strike a side surface of the door at an incident angle ranging from about 15 degrees to about 75 degrees.  However, Saito teaches a plasma processing chamber, wherein it is known for the gas nozzle to be configured to rotate (abstract and para 0026) in order to evenly distribute the gas into the chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas nozzle of Satoh to be configured to rotate as taught by Saito in order to evenly distribute the gas into the chamber, thus based on the combination, modifying the gas nozzle of Satoh to rotate results in the stream of gas to strike a side surface.  Furthermore, given the alignment of openings in the gas nozzle of Satoh and rotation of the nozzle, it is reasonably expected to one of ordinary skill in the art that the gas will strike side surface of door at an incident angle ranging from about 15 degrees to about 75 degrees.   
25.	Regarding claim 8, although Satoh teaches the contamination removal system including a showerhead (5) for discharging cleaning gas (reads on gas nozzle) to clean contaminants from the inner chamber surface which includes the door, Satoh fails to specifically teach the gas nozzle configured to dynamically rotate about a horizontal axis to strike a side surface of the door with a stream of gas at an incident angle ranging from about 15 degrees to about 75 degrees.  However, Saito teaches a plasma processing chamber, wherein it is known for the gas nozzle to be configured to rotate (abstract and para 0026) in order to evenly distribute the gas into the chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas nozzle of Satoh to be configured to rotate as taught by Saito in order to evenly distribute the gas into the chamber, thus based on the combination, modifying the gas nozzle of Satoh to rotate results in rotating dynamically about a horizontal axis  Furthermore, given the alignment of openings in the gas nozzle of Satoh and rotation of the nozzle, it is reasonably expected to one of ordinary skill in the art that the gas will strike side surface of door at an incident angle ranging from about 15 degrees to about 75 degrees.     
26.	Regarding claim 23, although Satoh teaches the contamination removal system including a showerhead (5) with outlets for discharging cleaning gas (reads on gas nozzle) to clean contaminants from the inner chamber surface such as the door, Satoh fails to specifically teach the gas nozzle with a nozzle outlet surface sloped at an angle of about 30 degrees to about 60 degrees with respect to a vertical plane and configured to strike a side surface of the door with a stream of gas at an incident angle ranging from about 15 degrees to about 75 degrees. However, Saito teaches a plasma processing chamber, wherein it is known for the gas nozzle to be configured to rotate (abstract and para 0026) in order to evenly distribute the gas into the chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas nozzle of Satoh to be configured to rotate as taught by Saito in order to evenly distribute the gas into the chamber, thus based on the combination, modifying the gas nozzle of Satoh to rotate results in the stream of gas to strike a side surface.  Furthermore, given the alignment of openings in the gas nozzle of Satoh and rotation of the nozzle, it is reasonably expected to one of ordinary skill in the art that outlet surface sloped at an angle of about 30 degrees to about 60 degrees with respect to a vertical plane and configured to strike a side surface of the door with a stream of gas at an incident angle ranging from about 15 degrees to about 75 degrees. 

27.	Claims 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (PG Pub U.S 2006/0228473) and further in view of Yang et al. (PG Pub U.S 2005/0214454).  
28.	Regarding claim 25, Satoh fails to teach wherein the surface of the door includes a hydrophobic coating with a water contact angle ranging from about 93 degrees to about 176 degrees.  However, Yang teaches that it is known for inner surfaces of a substrate process chamber to include a hydrophobic coating in order to use cleaning agents of opposite polarity to avoid residual agents from adhering to inner surface (abstract and para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the door of Satoh to have a hydrophobic coating as taught by Yang in order to use cleaning agents of opposite polarity to avoid residual agents from adhering to inner surface.  
29.	Furthermore, since Yang teaches polarity of inner walls is associated with polarity of cleaning agents, it would be obvious to one of ordinary skill in the art for the hydrophobic coating of the door of the present combination of Satoh and Yang to also have contact angle ranging from about 93 degrees to about 176 degrees in order to provide a coating with a desired hydrophobic level corresponding to preventing specific cleaning agents from adhering to the door.  
30.	Regarding claim 27, Satoh teaches a semiconductor processing system (abstract, claim 1, and para 0066; fig 1), comprising: a processing chamber (reactor 2) comprising a door (gate valve 6) (para 0070); a contamination detection system (optical unit 102) configured to determine a contamination level on an inner chamber surface (para 0086, 0088-0089, 0091, 0106-0108, 0112-0113, and 0119); and a contamination removal system comprising a gas 
31.	But, Satoh fails to specifically teach the system is configured to determining contamination level on the surface of the door and removing contaminants from the surface of the door.  However, since Satoh teaches that a surface of the door (gate valve 6) is part of the inner chamber (fig 1; para 0070 and 0116), and that it is also known to detect and clean contaminants from the inner/interior surfaces of the chamber (abstract, para 0066, 0112, and 0119), it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Satoh can also be configured to determine contamination level on surface of the door greater than a baseline value, and based on contamination level greater than baseline value removing contamination from the surface of the door in order to prevent damage and contamination to the wafer and other internal components within the chamber.        
32.	But, Satoh fails to teach wherein the surface of the door includes a hydrophobic coating.  However, Yang teaches that it is known for inner surfaces of a substrate process chamber to include a hydrophobic coating in order to use cleaning agents of opposite polarity to avoid residual agents from adhering to inner surface (abstract and para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the door of Satoh to have a hydrophobic coating as taught by Yang in order to use cleaning agents of opposite polarity to avoid residual agents from adhering to inner surface of the door.  
33.	Regarding claim 28, the present combination of Satoh and Yang teaches determine the contamination level based on the intensity, and compare the contamination level to a baseline level (para 0086, 0088-0089, 0091, 0106-0108, 0112-0113, and 0119 of Satoh).  Furthermore, since Satoh teaches the contamination detection system emit radiation and detect intensity of a 
34.	Regarding claim 29, the present combination of Satoh and Yang teaches a processor (computer 103 of Satoh) configured to determine if the contamination level on the surface of the door is greater than a baseline level in response to the contamination level on the surface of the door being equal to or below the baseline level (claim 17, para 0039, 0066, 0073, 0086, 0094 0078-0080, 0106-0108, 0112-0113, and 0119 of Satoh), wherein the gas nozzle is configured to remove contaminants from the surface of the door in response to the contamination level being greater than the baseline level (claim 17, para 0039, 0066, 0073, 0078-0080, 0106-0108, 0112-0113, and 0119 of Satoh).  
35.	Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (PG Pub U.S 2006/0228473) and further in view of Halbmaier (PG Pub U.S 2005/0258069).  
36.	Regarding claim 26, Satoh teaches removing contaminants from the inner surfaces of the chamber which includes the door, but fails to teach wherein the surface of the door includes a textured surface with a plurality of cavities.  However, Halbmaier teaches that it is known for a .  

37.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (PG Pub U.S 2006/0228473) and Yang et al. (PG Pub U.S 2005/0214454) and further in view of Saito (PG Pub U.S 2011/0303362).  
38.	The present combination of Satoh and Yang teach gas nozzle configured to discharge a stream of gas but fails to specifically teach to strike a side surface of the door at an incident angle ranging from about 15 degrees to about 75 degrees.  However, Saito teaches a plasma processing chamber, wherein it is known for the gas nozzle to be configured to rotate (abstract and para 0026) in order to evenly distribute the gas into the chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas nozzle of Satoh and Yang to be configured to rotate as taught by Saito in order to evenly distribute the gas into the chamber, thus based on the combination, modifying the gas nozzle of Satoh and Yang to rotate results in the stream of gas to strike a side surface.  Furthermore, given the alignment of openings in the gas nozzle of Satoh and rotation of the nozzle, it is reasonably expected to one of ordinary skill in the art that the gas will strike side surface of door at an incident angle ranging from about 15 degrees to about 75 degrees.   

Allowable Subject Matter
s 5, 9-10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
41.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
42.	The closest prior art of record is Li Satoh et al. (PG Pub U.S 2006/0228473).
43.	Satoh teaches the specifics of the semiconductor processing system of claim 1 and 21 but fails to teach the contamination removal system configured to wipe the door and that it comprises an array of wiping elements and supporting elements configured to support a lower portion of each wiping element to prevent the lower portion from bending with an upper portion of each of the wiping element during a wiping operation of the contamination removal system and fails to teach wherein the wiping elements have heights different from each other, and wherein the supporting elements have heights lower than heights of the wiping elements.   
44.	Thus, the prior art of record does not fairly teach or suggest the device as in the context of claim 1 and 21.

45.	List of additional references pertinent to the invention but not relied upon in the action:
PG Pub U.S 2003/0052083
PG Pub U.S 2003/0185966
PG Pub U.S 2009/0016862
PG Pub U.S 2015/0214016
PG Pub U.S 2017/0273005
Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714